In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-12-00362-CR


                               JESSE GUZMAN, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2010-428,463, Honorable Bradley S. Underwood, Presiding

                                      August 26, 2013

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant, Jesse Guzman, appeals his conviction for the offense of aggravated

robbery with the use or exhibition of a deadly weapon,1 enhanced by appellant’s plea of

true to an enhancement allegation that he had been previously convicted of a felony

offense, and resulting sentence of 25 years’ incarceration in the Institutional Division of

the Texas Department of Criminal Justice. We will affirm.




       1
           See TEX. PENAL CODE ANN. §§ 29.02(a), 29.03(a)(2) (West 2011).
                          Factual and Procedural Background


       Raymond Martinez, the victim of the robbery at issue, went to the El Rodeo bar in

Lubbock around 10:30 p.m. on July 25, 2010. After a short period of time, Martinez was

approached by a woman, who asked him if he would like to leave the bar with her.

Martinez agreed. As Martinez and the female were leaving the bar, four other people

stood to leave the bar at the same time. Upon leaving the bar, a male and female

couple walked in front of Martinez and another male and female couple walked behind

him.


       In the parking lot of the bar, the female with Martinez could not recall where she

had parked her vehicle. Consequently, Martinez escorted the female to his truck. Upon

arriving at his truck, the female began running away, apparently scared, and Martinez

saw the male that had been walking behind him duck behind a car. Another man came

up behind Martinez, grabbed Martinez’s head, and put a knife to his throat.          The

assailant told Martinez not to move or turn around or the assailant would kill him. A

second assailant approached Martinez and began searching his pockets. The second

assailant took Martinez’s wallet and cell phone. The assailants then fled to a nearby

car. Martinez was able to see the assailants enter the vehicle and drive off over a curb.


       Martinez drove his truck to the front of the bar and asked a bouncer to call the

police. Immediately after talking to the bouncer, Martinez saw that police had stopped

the assailants’ vehicle. Martinez drove by the scene of the stop slowly and recognized

two of the occupants as the men that robbed him.         After making this observation,




                                            2
Martinez pulled over about half a block away from the stop and sat on the curb until one

of the police officers approached him.


       Lubbock police sergeant Clay Winters stopped the vehicle for driving while the

headlights were off. Appellant was the driver, another male was in the passenger seat,

and four females were in the back seat. When Winters noticed Martinez sitting on the

curb, he approached Martinez. Martinez told Winters that he had been robbed and that

he believed that his assailants were in the vehicle that Winters had stopped. Martinez

told Winters that his assailant had threatened him with a knife and had taken his cell

phone and wallet.     When Winters searched the suspect vehicle, he found a knife

between the driver’s seat and the center console. He also found Martinez’s cell phone

in the passenger side door. Based on these discoveries, all of the occupants of the

suspect vehicle were placed under arrest. Appellant and one of the female passengers

were placed in the back seat of one of the police vehicles. While the police were

continuing their investigation, appellant was recorded telling the female passenger that,

―I think that bitch is going to tell everything.‖ He also said, ―they can’t describe us‖ and

―they can’t describe me.‖ In a subsequent search of the vehicle, police found Martinez’s

wallet and credit cards.


       During the booking process at the jail, appellant told an officer that he would

―take the charge‖ because his aunt and girlfriend ―didn’t deserve this.‖ He told the

officer that he was the one that robbed Martinez.


       Appellant was indicted for the offense of aggravated robbery with a deadly

weapon, enhanced by a previous final conviction for a felony offense. During the trial,


                                             3
the State offered the testimony of Martinez, Winters, and two of the officers involved in

the investigation.   Appellant offered no evidence.       A jury found appellant guilty of

aggravated robbery, as alleged in the indictment. Following a brief punishment hearing

during which appellant pled true to the enhancement allegation, the jury assessed a

sentence of 25 years’ incarceration.


       Appellant filed motions for new trial and in arrest of judgment that were overruled

by operation of law. Appellant also appealed his conviction. By his appeal, appellant

presents one issue: the evidence is insufficient to prove that appellant is guilty of

aggravated robbery.      Appellant’s argument is predicated on the State’s proof of

appellant’s identity as the perpetrator or a party to the offense.


                                Sufficiency of the Evidence


       In assessing the sufficiency of the evidence, we review all the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact could

have found the essential elements of the offense beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Brooks v. State,

323 S.W.3d 893, 912 (Tex.Crim.App. 2010). ―[O]nly that evidence which is sufficient in

character, weight, and amount to justify a factfinder in concluding that every element of

the offense has been proven beyond a reasonable doubt is adequate to support a

conviction.‖ Brooks, 323 S.W.3d at 917 (Cochran, J., concurring). We remain mindful

that ―[t]here is no higher burden of proof in any trial, criminal or civil, and there is no

higher standard of appellate review than the standard mandated by Jackson.‖             Id.

When reviewing all of the evidence under the Jackson standard of review, the ultimate


                                              4
question is whether the jury’s finding of guilt was a rational finding. See id. at 906–07

n.26 (discussing Judge Cochran’s dissenting opinion in Watson v. State, 204 S.W.3d
404, 448–50 (Tex.Crim.App. 2006), as outlining the proper application of a single

evidentiary standard of review). ―[T]he reviewing court is required to defer to the jury’s

credibility and weight determinations because the jury is the sole judge of the witnesses’

credibility and the weight to be given their testimony.‖ Id. at 899.


       To prove that appellant committed the offense of aggravated robbery with a

deadly weapon, the State was required to prove that (1) appellant, (2) in the course of

committing theft and with intent to obtain or maintain control of property, (3) intentionally

or knowingly threatened or placed Martinez in fear of imminent bodily injury or death,

and (4) used or exhibited a deadly weapon. TEX. PENAL CODE ANN. §§ 29.02(a)(2),

29.03(a)(2).


       Appellant argues that the evidence did not prove, beyond a reasonable doubt,

that he was the perpetrator of the offense. Appellant says that the evidence that he was

the principal actor is circumstantial. A criminal conviction may be based solely upon

circumstantial evidence. Merritt v. State, 368 S.W.3d 516, 525 (Tex.Crim.App. 2012);

Clayton v. State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007). While Martinez could not

positively identify appellant as the assailant that held the knife to his throat, he was able

to place appellant in the parking lot at the time of the robbery, saw his assailants as they

fled and saw the car they used for their getaway, and was able to identify the car and

the men inside the car as his assailants after the vehicle had been detained by police.

In addition, the police recovered a knife and Martinez’s property from the vehicle

appellant was driving moments after the robbery occurred. See Poncio v. State, 185

                                              5
S.W.3d 904, 905 (Tex.Crim.App. 2006) (―a defendant’s unexplained possession of

property recently stolen in a burglary permits an inference that the defendant is the one

who committed the burglary.‖); Walker v. State, No. 02-07-00072-CR, 2008 Tex. App.

LEXIS 1158, at *11 (Tex.App.—Fort Worth Feb. 14, 2008, pet. ref’d) (per curiam) (mem.

op., not designated for publication) (applying Poncio doctrine to robbery).       Further,

appellant made statements while in the police vehicle that would allow for a reasonable

inference that he had been involved in the robbery. Finally, while being booked into jail,

appellant spontaneously admitted that he had committed the crime. Viewing all this

evidence in the light most favorable to the verdict, see Brooks, 323 S.W.3d at 899, 912,

we conclude that the evidence is such that a rational trier of fact could have found the

essential elements of the offense of aggravated robbery with a deadly weapon beyond a

reasonable doubt. Therefore, we overrule appellant’s sole issue.


                                       Conclusion


      Having overruled appellant’s sole issue, we affirm the judgment of the trial court.




                                                Mackey K. Hancock
                                                    Justice


Do not publish.




                                            6